Title: 5th.
From: Adams, John Quincy
To: 


       Mr. Hilliard preach’d in the morning from Matthew XXIV 13. But he that shall endure unto the end, the same shall be saved. I have no observations to make upon his Sermon, several of those I have made heretofore will apply. In the afternoon, Mr. Burr, the Tutor preach’d from Titus II, 11, 12. For the grace of God that bringeth salvation hath appeared to all men. Teaching us, that denying ungodliness and worldly lust, we should live soberly, righteously, and godly in this present world. Mr. B. preaches well, but altho: it is but so short a Time since he begun, yet he has acquired a tone in speaking which approaches too near a cant. He paid the most attention to the last verse, which indeed is more proper to be expatiated upon.
      